Title: From Thomas Jefferson to Samuel Hawkins, 30 November 1808
From: Jefferson, Thomas
To: Hawkins, Samuel


                  
                     Sir
                     
                     Washington Nov. 30. 08.
                  
                  Business and indisposition have prevented my sooner acknoleging the recipt of your letter of the 3d. instant, which came to hand on the 10th. mr Granger, before that, had sent here the very elegant ivory staff of which you wished my acceptance. the motives of your wish are honorable to me, and gratifying, as they evidence the approbation of my public conduct by a stranger who has not viewed it through the partialities of personal acquaintance. be assured, Sir, that I am as grateful for the testimony, as if I could have accepted the token of it which you have so kindly offered. on coming into public office, I laid it down as a law of my conduct, while I should continue in it, to accept no present of any sensible pecuniary value. a pamphlet, a new book, or an article of mere curiosity, have produced no hesitations, because below suspicion. but things of sensible value, however innocently offered in the first examples, may grow at length into abuse, for which I wish not to furnish a precedent. the kindness of the motives which lead to this manifestation of your esteem, sufficiently assures me that you will approve of my desire, by a perseverance in the rule, to retain that consciousness of a disinterested administration of the public trusts which is essential to perfect tranquility of mind.   replacing therefore the subject of this letter in the hands of mr Granger under your orders, and repeating that the offer meets the same thankfulness as if accepted, I tender you my salutations & assurances of respect.
                  
                     Th: Jefferson
                     
                  
               